Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________



 STEVEN PREWITT, an individual,

        Plaintiff,

        v.

 AKIBA ANTIQUES JR LLC,
 a Florida Limited Liability Company, and
 JONATHAN AKIBA, individually,

       Defendants.
 __________________________________________/

                                          COMPLAINT

        1.      Plaintiff, STEVEN PREWITT (hereinafter referred to as “Plaintiff”), is an

 individual residing in Broward County, Florida.

        2.      At all times material to this Complaint, Defendants, AKIBA ANTIQUES JR LLC,

 a Florida Limited Liability Company, and JONATHAN AKIBA, individually, have owned and

 operated an antiques business specializing in buying selling antiques with Defendants’ principal

 location at 8 N. Federal Highway, Dania Beach, Florida 33004 in Broward County.

        3.      Defendant, JONATHAN AKIBA, at all times material to this Complaint owned

 and managed AKIBA ANTIQUES JR LLC and Defendant AKIBA regularly exercised the

 authority to hire and fire employees including Plaintiff, determined the manner in which Plaintiff

 and other employees were compensated, determined how Plaintiff and other employees’ hours

 worked were tracked or recorded, set the rates of pay of Plaintiff and other employees, and/or

 controlled the finances and day-to-day management operations of AKIBA ANTIQUES JR LLC.

 By virtue of such control and authority, Defendant AKIBA is an employer of Plaintiff as defined


                                                   1
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 7



 by the FLSA, 29 U.S.C. §203(d).

        4.      Plaintiff brings this action for unpaid overtime wages, liquidated damages, and the

 costs and reasonable attorneys’ fees of this action under the provisions of the FLSA, 29 U.S.C.

 §216(b).

        5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

        6.      All of the events, or a substantial part of the events, giving rise to this action,

 occurred in Broward County, Florida, within the jurisdiction of the United States District Court

 for the Southern District of Florida, Fort Lauderdale Division.

        7.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, AKIBA ANTIQUES JR LLC had two (2) or more

 employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

 had been moved in or produced for commerce. In this regard, Plaintiff alleges based upon

 information and belief, and subject to discovery, that at all times material to this Complaint

 including during the years 2016, 2017, 2018, and 2019, AKIBA ANTIQUES JR LLC had

 employed two (2) or more employees who, inter alia, regularly: (a) handled, worked with, and

 sold items such as lamps, clocks, paintings, sculptures, vases, mirrors, chairs, and other antiques

 including but not limited to sales and purchases through online and telephone auctions with third-

 party vendors in other States and countries outside of Florida, including through the auction

 businesses Auctionzip, Liveauctioneers, Ebay, and Invaluable; (b) handled and worked with office

 equipment such as a computer, fax machine, telephones, as well as supplies such as paper, pens,

 UPS and/or U.S. Postal Service shipping materials, all of which were goods and/or materials

 moved in or produced for commerce; and (c) processed credit, debit, and/or electronic payments

 by and for Defendants’ customers and as part of auctions through banks and/or merchant services




                                                 2
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 7



 companies including but not limited to VISA, Mastercard American Express, and Discover.

        8.      Based upon information and belief, the annual gross sales volume of AKIBA

 ANTIQUES JR LLC was in excess of $500,000.00 per annum at all times material to this

 Complaint, including but not necessarily limited to during the years of 2016, 2017, 2018, and 2019.

        9.      At all times material to this Complaint, including but not necessarily limited to

 during the years of 2016, 2017, 2018, and 2019, AKIBA ANTIQUES JR LLC has constituted an

 enterprise engaged in interstate commerce or in the production of goods for commerce as defined

 by the FLSA, 29 U.S.C. §203(s).

        10.     In approximately mid-June 2018, Defendants hired Plaintiff in the position known

 as “Floor Manager” on an hourly basis at the regular rate of $10.00 per hour to perform non-

 exempt manual labor for Defendants’ antique business in Dania Beach, Florida.

        11.     During the three (3) year statute of limitations period between approximately June

 2018 and December 2019, Plaintiff worked as an hourly employee at the rates of $10.00 per hour

 between approximately mid-June 2018 and mid-December 2018 followed by $11.00 per hour

 between approximately mid-December 2018 and early December 2019 while Plaintiff’s primary

 job duties for Defendants consisted of non-exempt manual labor such as cleaning, making repairs,

 inventory, updating Defendants’ antiques showroom, assisting with pickups and deliveries, and

 running errands.

        12.     Throughout Plaintiff’s employment with Defendants during the three (3) year

 statute of limitations period between approximately June 2018 and December 2019, Plaintiff

 regularly worked in excess of Forty (40) hours per week but Defendants failed to pay Plaintiff time

 and one-half wages for all of his actual overtime hours worked each week, with Defendants instead

 paying Plaintiff straight-time wages for his overtime hours each week.




                                                 3
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 7



         13.   More specifically during the three (3) year statute of limitations period between

 approximately June 2018 and December 2019, Plaintiff regularly performed non-exempt manual

 labor for Defendants approximately Five (5) days per week with start times of between

 approximately 8:30 to 8:45 a.m. and stop times of between approximately 6:00 to 7:00 p.m.,

 regularly working an average of between approximately Forty-Five (45) to Fifty (50) hours per

 week.

         14.   Subject to discovery, based upon Defendants paying Plaintiff at the rate of $10.00

 per hour for all hours worked each week between approximately mid-June 2018 and mid-

 December 2018 with straight-time wages for his hours worked in excess of Forty (40) hours per

 week during approximately Twenty-Five (25) weeks and at the rate of $11.00 per hour for all hours

 worked including Plaintiff’s overtime hours worked for Defendants during approximately Forty-

 Seven (47) work weeks between approximately mid-December 2018 and early December 2019, if

 Plaintiff is owed an average of approximately of Five (5) to Ten (10) overtime hours per week

 from Defendants at the half-time rates of $5.00 per hour and $5.50 per hour, Plaintiff’s unpaid

 overtime wages total between approximately $1,917.50 and $3,835.00 [($5.00/hour x 5-10 OT

 hours/week x 25 weeks = $625.00 to $1,250.00) + ($5.50/hour x 5-10 OT hours/week x 47 weeks

 = $1,292.50 to $2,585.00) = $1,917.50 to $3,835.00].

         15.   Based upon information and belief, records of start times, stop times, number of

 hours worked each day, and total hours worked each week by Plaintiff between approximately

 June 2018 and December 2019 are in the possession, custody, and/or control of Defendants.

         16.   At all times material to this Complaint, Defendants had knowledge of the hours

 worked by Plaintiff in excess of Forty (40) hours per week between approximately June 2018 and

 December 2019, but Defendants nonetheless willfully failed to compensate Plaintiff at time and




                                                4
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 7



 one-half of his applicable regular rates of pay for all of Plaintiff’s overtime hours worked for

 Defendants, with Defendants instead accepting the benefits of the work performed by Plaintiff

 without paying the time and one-half overtime compensation required by the FLSA, 29 U.S.C.

 §207.

         17.    The complete records reflecting the compensation paid by Defendants to Plaintiff

 between approximately June 2018 and December 2019 are in the possession, custody, and/or

 control of Defendants.

                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         18.    Plaintiff, STEVEN PREWITT, readopts and realleges the allegations contained in

 Paragraphs 1 through 17 above.

         19.    Plaintiff is entitled to be paid time and one-half of his applicable regular rates of

 pay for each hour he worked for Defendants as an hourly, non-exempt employee in excess of Forty

 (40) hours per work week during the three (3) year statute of limitations period between

 approximately June 2018 and December 2019.

         20.    Defendants knowingly and willfully failed to pay Plaintiff at time and one-half of

 his applicable regular rates of pay for all hours worked for Defendants in excess of Forty (40) per

 week between approximately June 2018 and December 2019.

         21.    At all times material to this Complaint, Defendants had constructive and actual

 notice that Defendants’ compensation practices did not provide Plaintiff with time and one-half

 wages for all of his actual overtime hours worked between approximately June 2018 and December

 2019 based upon, inter alia, Defendants knowingly failing to pay time and one-half wages for all

 of the actual hours worked in excess of Forty (40) hours per week by Plaintiff and Defendants

 instead paying straight-time times for the overtime hours that Defendants knew had been worked



                                                  5
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 6 of 7



 by Plaintiff each week for the benefit of Defendants.

        22.     By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff

 has suffered damages plus incurring costs and reasonable attorneys’ fees.

        23.     Based upon information and belief, at all times material to this Complaint,

 Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

 of the actual hours worked by Plaintiff, as a result of which Plaintiff is entitled to the recovery of

 liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

        24.     Plaintiff has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

 attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

        25.     Plaintiff demands a jury trial.

        WHEREFORE, Plaintiff, STEVEN PREWITT, demands judgment against Defendants,

 jointly and severally, AKIBA ANTIQUES JR LLC and JONATHAN AKIBA, for the payment of

 all unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and costs of suit,

 and for all proper relief including prejudgment interest.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.

 Dated: December 23, 2019                         Respectfully submitted,

                                        By:       KEITH M. STERN
                                                  Keith M. Stern, Esquire
                                                  Florida Bar No. 321000
                                                  E-mail: employlaw@keithstern.com
                                                  LAW OFFICE OF KEITH M. STERN, P.A.
                                                  80 S.W. 8th Street, Suite 2000
                                                  Miami, Florida 33130
                                                  Telephone: (305) 901-1379
                                                  Attorneys for Plaintiff




                                                     6
Case 0:19-cv-63138-RS Document 1 Entered on FLSD Docket 12/23/2019 Page 7 of 7
